Title: From Thomas Jefferson to David Hosack, 18 September 1806
From: Jefferson, Thomas
To: Hosack, David


                        
                            Monticello Sep 18. 06.
                        
                        Th: Jefferson presents his compliments to mr Hosack & his thanks for the catalogue of his plants. should
                            he have it in his power to be useful to his institution at any time he shall embrace the occasion with that pleasure which
                            attends every aid given to the promotion of science.
                    